                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  RONNIE DUCOTE AND TINA DUCOTE                          CIVIL ACTION NO. 18-0582

  VERSUS                                                 JUDGE TERRY A. DOUGHTY

  LOUISIANA SOUTHERN RAILROAD,                           MAG. JUDGE KAREN L. HAYES
  L.L.C., ET AL.

                                  JUDGMENT OF REMAND

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the above-captioned cause is

hereby remanded to the 2nd Judicial District Court for the Parish of Jackson, State of Louisiana.

        IT IS FURTHER ORDERED that the Clerk of Court certify a copy of this judgment

and forward the same to the Clerk of the 2nd Judicial District Court for the Parish of Jackson,

State of Louisiana.

        MONROE, LOUISIANA, this 14th day of November, 2018.




                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
